          Case 3:18-cv-30178-MGM Document 8 Filed 11/13/18 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 ELIA FERREIRA AVELAR,                               *
                                                     *
                 Petitioner,                         *
                                                     *
                 v.                                  *
                                                       Civil Action No. 18-cv-30178-MGM
                                                     *
 LORI STREETER, Superintendent, Franklin             *
 County Correctional Facility,                       *
                                                     *
                 Respondent.                         *

                                         SERVICE ORDER

                                         November 13, 2018

MASTROIANNI, U.S.D.J.

       On November 9, 2018, Petitioner Elia Ferreira Avelar, an immigration detainee currently

confined at the Franklin County Jail and House of Correction in Greenfield, Massachusetts, filed a

petition for a writ of habeas corpus under 28 U.S.C. § 2241. See Dkt. No. 1. In his Petition, Ferreira

Avelar seeks (1) a writ of habeas corpus directing the United States to produce him at a hearing and

for the government to show cause why he should not be released from custody; (2) a declaratory

judgment that he is eligible to be released on bond and that the Department of Homeland Security’s

interpretation of the Immigration and Nationality Act is unconstitutional; (3) an order releasing him

from custody, or, in the alternative, a bond hearing; and (4) costs, expenses, and reasonable

attorneys’ fees. Together with his Petition, Ferreira Avelar filed an emergency motion to stay

removal (Dkt. No. 1-2) and an emergency motion for a temporary restraining order prohibiting his
             Case 3:18-cv-30178-MGM Document 8 Filed 11/13/18 Page 2 of 3



removal while his Petition and emergency motion to stay removal are pending (Dkt. Nos. 1-3 and

4).1

        Ferreira Avelar names as respondents Mathew Whitaker, the Acting United States Attorney

General, and Jon A. Goodell,2 the Assistant Superintendent of the Franklin County Correctional

Facility.

        On November 9, 2018, Judge Stearns granted a temporary stay of removal, set to expire at

5:00 p.m. on November 13, 2018, subject to further order of the Western Division of this Court.

This case was subsequently assigned to Judge Mastroianni of the Western Division.

        ACCORDINGLY, this Court hereby orders as follows:

        1.       Lori Streeter is the Superintendent of the Franklin County Correctional Facility. See

Franklin County Sherriff Staff Directory, http://www.fcso-ma.us/staff-directory.html. As such, she

is the person who has custody over Ferreira Avelar and is hereby substituted as the proper

Respondent. See Rumsfeld v. Padilla, 542 U.S. 426, 435-36, 439 (2004) (immediate custodian of

petitioner is proper respondent in habeas action); Vasquez v. Reno, 233 F.3d 688, 696 (1st Cir. 2000)

(same, as applied to immigration detainee). Mr. Whitaker and Mr. Goodell are therefore dismissed

from the action without prejudice.

        2.       The Clerk of this Court shall serve a copy of the Petition for a Writ of Habeas

Corpus, together with the accompanying motions, upon both

                 a)      Respondent Streeter and




1 These two emergency motions were attached to and filed with the Petition at Dkt. Nos. 1-2 and 1-3,
respectively. The clerk refiled the emergency motion for a temporary restraining order as a separate docket
entry at Dkt. No. 4. Therefore, the documents filed at Dkt. Nos. 1-3 and 4 are identical.
2 The Petition and Ferreira Avelar’s other submissions spell his last name as “Goodall.” The Franklin County
Sherriff’s website, though, spells his last name as “Goodell.” See Franklin County Sherriff Staff Directory,
http://www.fcso-ma.us/staff-directory.html. In any event, as described below, Mr. Goodell is dismissed from
this action without prejudice because he is not the person who has custody over Ferreira Avelar.

                                                      2
              Case 3:18-cv-30178-MGM Document 8 Filed 11/13/18 Page 3 of 3



                 b)     the United States Attorney for the District of Massachusetts.

         3.      Respondent Streeter shall respond to the Petition within 21 days of the date of this

Order.

         4.      To give the Respondent time to respond and for the Court to fully consider the

matters presented in the Petition and accompanying motions, the Court is extending the stay entered

by Judge Stearns. Unless otherwise ordered by the Court, Ferreira Avelar shall not be moved outside

the District of Massachusetts without providing the Court 48 hours’ advance notice of the move,

together with the reason(s) therefor, and without the Court’s prior permission to move him. Any

such 48-hour notice period shall commence at the date and time such notice is filed and shall expire

48 hours later, except “[i]f the period would end on a Saturday, Sunday, or legal holiday, the period

continues to run until the same time on the next day that is not a Saturday, Sunday, or legal holiday.”

Fed. R. Civ. P. 6(a)(2)(C).



         It is So Ordered.

                                                        /s/ Mark G. Mastroianni
                                                        MARK G. MASTROIANNI
                                                        United States District Judge




                                                   3
